78 F.3d 596
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Lillian Worthing WYSHAK, Debtor.Lillian Worthing WYSHAK, Appellant,v.AMERICAN SAVINGS BANK, F.A.;  Mario J. Antoci;  JohnDonahue;  Sheila Brown;  Willis McClung;  Does 1Through 60, Appellees.In re LILLIAN WORTHING WYSHAK, Debtor.Lillian Worthing WYSHAK, Appellant,v.AMERICAN SAVINGS BANK, F.A.;  Mario J. Antoci;  JohnDonahue;  Sheila Brown;  Willis McClung, Does 1Through 60, Appellees.
Nos. 94-56192, 94-56271.
United States Court of Appeals, Ninth Circuit.
Submitted March 5, 1996.*Decided March 7, 1996.

Before:  SKOPIL, CANBY, and LEAVY, Circuit Judges.

ORDER

1
The district court's Order Denying Appellant's Motion for Rehearing and Further Affirming Bankruptcy Court's Order of February 11, 1994, Granting Relief From the Automatic Stay, No. 94-56192, and its Order Affirming Bankruptcy Court Order Dismissing Adversary Complaint, No. 94-56271, are AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4